Guerry, J.
Ben Williams was convicted of' assault and battery upon the person of W. L. Brandenberg. In affirming the verdict of the jury we might say that if the evidence produced by the State be the truth of the occasion, and the jury have seen fit to so declare it, the defendant might well be thankful that he has not suffered conviction of a more serious offense. He and several other boys were patrons of Brandenberg’s theatre. All were to some extent under the influence of intoxicants. Brandenberg reprimanded them for a disturbance they created during the performance. After the show, the defendant in company with his friends grouped in front of the box-office of the theatre. When Brandenberg appeared, upon a whisper of one of them that “now is the time/5 another engaged Brandenberg in conversation to tell him that he had not disturbed any one. Hot words ensued, and the defendant then hurled a coca-cola bottle at Brandenberg, which missed its mark. Unsatisfied, he immediately hurled another which took effect on Branden-berg’s head. All of the group, including the defendant, thereupon rushed on Brandenberg, and by the time the protection of the police arrived they had administered on him a sound and malicious thrashing, in spite of Brandenberg’s effort to protect himself with a police billy which he had in his possession. The defendant and his friends having been publicly reprimanded, their embarrassment and shame plainly turned to resentment. Bevenge on Brandenberg seemed their one purpose. They planned their attack and carried out their malicious motive with organized precision. By the verdict the defendant has received his just desserts. The motion for new trial contains only the general grounds. In his brief, counsel argues that the court erred in admitting in evidence certain testimony, and erred in charging the jury in two particulars. *386This argument can not be considered, as it is based on no proper ground of the motion for new trial. However, we have taken occasion to examine the argument, and are prepared to say that it presents no semblance of error. The judgment overruling the defendant’s motion for new trial is

Affirmed.


Broyles, G. J., and MacIntyre, J., concur.